IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                 No. 98-31005
                               Summary Calendar


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                      versus

JAMES M. LEWIS, DEBRA FAYE LEWIS,

                                        Defendants-Appellants.
_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 94-CR-20001-01
_________________________________________________________________


                                   May 27, 1999

Before Jolly, Smith, and Wiener, Circuit Judges.

PER CURIAM:*

     James     M.    Lewis   and   Debra   Faye   Lewis   appeal   from   their

resentencing on remand for the beating death of James’s four-year-

old daughter on a federal enclave.             The PSRs provided that the

doctors had observed the following injuries to the victim’s body:

multiple contusions to the child’s left ear; multiple lacerations

and bruises of different ages on her face and bruises on her lips;

an old scar on her left ear from a burn; multiple loop marks,

linear bruises, and cuts to the abdomen and chest; scars from burns

on the child’s chest and left shoulder; bruises of different ages

     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
up and down both arms with evidence of old and new cuts; multiple

linear loops and large bruises of different ages on the legs;

multiple bruises and whip or loop marks on the back; wounds on the

back that were freshly bleeding and some that were older and

healing; and skin across both buttocks that was rough and peeling.

Further, the PSRs noted that the only areas of the child’s body

spared from injury were the palms, soles, and genitals.                  The

doctors noted that some of the wounds appeared to have been made

with a loop or cord, a belt buckle, a coat hanger, and a fly

swatter.     The doctors could not guess what made several areas of

linear, parallel wounds on the victim’s chest, arms, and back,

however.   The defendants argue that the district court abused its

discretion by departing upward from the guidelines seven levels

pursuant to U.S.S.G. § 5K2.8 for extreme conduct.         It is thus clear

that the district court made no reversible error in its upward

departure.    See   Koon   v.   United   States,   518 U.S. 81   (1996).

Accordingly, the judgments of the district court are

                                                         A F F I R M E D.